970 A.2d 268 (2009)
In re Michael W. RYAN, Jr., Respondent.
No. 09-BG-21.
District of Columbia Court of Appeals.
April 30, 2009.
BEFORE: REID, Associate Judge, and NEBEKER and FARRELL, Senior Judges.

ORDER
PER CURIAM.
On consideration of the certified copy of the order issued by the Court of Appeals of Maryland disbarring respondent, see Attorney Grievance Comm'n of Maryland v. Ryan, 406 Md. 393, 958 A.2d 928 (2008), and this court's February 6, 2009, order suspending respondent from the practice of law pending final disposition by this court, Bar Counsel's March 23, 2009, Statement Regarding Reciprocal Discipline recommending disbarment as identical reciprocal discipline; and it further appearing that respondent was suspended for sixty days in his prior case, no. 06-BG-855, and has failed to file the affidavit required by D.C. Bar R. XI, § 14(g) in either case, it is
ORDERED that Michael W. Ryan is hereby disbarred from the practice of law in the District of Columbia. See In re Cloud, 939 A.2d 653, 659(D.C.2007) (Disbarment imposed for misappropriation defined as "`any unauthorized use of client's funds entrusted to [an attorney], including not only stealing but also unauthorized temporary use for the lawyer's own purpose, whether or not he derives any personal gain or benefit therefrom.'") (quotation omitted). It is
FURTHER ORDERED that for purposes of reinstatement, this disbarment will not commence to run until such time as respondent files an affidavit that fully complies with the requirements of D.C.Bar. R. XI, § 14(g), and he has served the sixty-day suspension previously imposed in case no. 06-BG-855.